Title: To James Madison from Dolley Madison, 2 November 1805
From: Madison, Dolley
To: Madison, James


          
            Saturday 4 oClock [2 November 1805]
          
          Your charming letter my beloved, has revived my Spirit, & made me feel like another being—so much does my health peace, & every thing else, depend on your Affection & goodness. I am very greatful for the prospect you have opened for our child—& shall now look forward to his Manhood, when he will bless—and do honour to his guardians. I wrote you yesterday, & have but a moment now—as the 2 hours since I reccd: yours, has been devoted to the inclosed—pray take as much relaxsation, & pleasure as you can—alltogether, business will not agree with you, & unless you amuse yourself as usial I may travel too soon.
          Betsy P. is almost frantic with the prospect of seeing W. & says she feels already your sweet kisses—what must some body else do—farewell til tomorrow—your own
          
            D
          
          
            Please to put a wafer in Lucys Letter & send it without delay.
          
        